IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0444
                               Filed July 21, 2021


IN THE INTEREST OF H.E., T.E., T.E., and P.E.,
Minor Children,

T.E., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



       A father appeals the termination of his parental rights to four children.

AFFIRMED.



       W. Eric Nelson of the State Public Defender’s Office, Cedar Rapids, for

appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Mark D. Fisher of Howes Law Office, Cedar Rapids, attorney and guardian

ad litem for minor children.




       Considered by Doyle, P.J., and Mullins and May, JJ.
                                          2


DOYLE, Presiding Judge.

       A father appeals the termination of his parental rights to four children,

claiming the Iowa Department of Human Services (DHS) failed to make reasonable

efforts to facilitate reunification. See Iowa Code § 232.102(9) (requiring the DHS

to “make every reasonable effort to return the child to the child’s home as quickly

as possible consistent with the best interests of the child”) (2020). He claims he

asked the department to make a referral for its parent partner program but admits

there is no record of his request prior to termination.

       “The Department has an obligation to make reasonable efforts toward

reunification, but a parent has an equal obligation to demand other, different, or

additional services prior to a permanency or termination hearing.” In re A.A.G.,

708 N.W.2d 85, 90 (Iowa Ct. App. 2005). “Moreover, voicing complaints regarding

the adequacy of services to a social worker is not sufficient. A parent must inform

the juvenile court of such challenge.” In re C.H., 652 N.W.2d 144, 148 (Iowa 2002).

Even assuming the father requested the DHS make a referral to the program,

nothing in the record indicates he brought the issue to the attention of the juvenile

court. He has therefore waived the issue. See id. at 147 (holding a parent who is

dissatisified with the DHS’s response to a request for additional services must

come to court and present the challenge or the issue is waived).

       Because the father raises no other challenge to the termination of his

parental rights, we affirm without further consideration.

       AFFIRMED.